COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00459-CV


BOYER, INC.                                                          APPELLANT

                                        V.

TRINITY RIVER AUTHORITY OF                                             APPELLEE
TEXAS


                                    ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant “Boyer, Inc.’s Motion To Dismiss Appeal.” It

is the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 2, 2012

      1
       See Tex. R. App. P. 47.4.